     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 1 of 15 Page ID #:1



 1    DAMIEN M. SCHIFF, No. 235101
      Email: dschiff@pacificlegal.org
 2    Pacific Legal Foundation
      930 G Street
 3    Sacramento, California 95814
      Telephone: (916) 419-7111
 4    Facsimile: (916) 419-7747
 5    JEREMY TALCOTT, No. 311490
      Email: jtalcott@pacificlegal.org
 6    Pacific Legal Foundation
      1212 W. Amerige Ave.
 7    Fullerton, California 92833-2709
      Telephone: (916) 419-7111
 8    Facsimile: (916) 419-7747
 9    KATHRYN D. VALOIS*, Fla. Bar No. 1010150
      Email: kvalois@pacificlegal.org
10    Pacific Legal Foundation
      4440 PGA Boulevard Suite 307
11    Palm Beach Gardens, FL 33410
      Telephone: (561) 691-5000
12    Facsimile: (916) 419-7747
      * Pro Hac Vice Pending
13
      Attorneys for Plaintiff
14

15

16                                UNITED STATES DISTRICT COURT
17                              CENTRAL DISTRICT OF CALIFORNIA
18

19     HOWARD ITEN,                                         No. 2:21-cv-00486
20                              Plaintiff,             COMPLAINT FOR DAMAGES
                                                       AND DECLARATORY RELIEF
21             v.                                      (DEMAND FOR JURY TRIAL)
22     COUNTY OF LOS ANGELES,
23                              Defendant.
24

25

26

27

28
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            1
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 2 of 15 Page ID #:2



 1            Plaintiff Howard Iten, by and through undersigned counsel, hereby files this
 2    Complaint for Damages and Declaratory Relief against the Defendant the County of
 3    Los Angeles (hereinafter “the County”) and alleges as follows:
 4                                                 JURISDICTION
 5            1.      This action arises under the Contracts Clause of Article I, Section 10, of
 6    the United States Constitution. This Court has jurisdiction through 42 U.S.C. § 1983
 7    and 28 U.S.C. § 1331. Damages are authorized under 42 U.S.C. § 1983 and
 8    declaratory relief is authorized by the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
 9    2202.
10                                             INTRODUCTION
11            2.      In early 2020, the COVID-19 pandemic struck the United States,
12    prompting state and local governments throughout the country to shut down
13    substantial parts of the economy indefinitely, creating widespread financial hardship.
14            3.      The County’s response has been, among other things, to suspend the
15    right of property owners to evict commercial tenants for nonpayment of rent, as well
16    as to substantially impair other rights held by landlords under existing commercial
17    lease contracts, such as the guarantee of a monthly stream of income and provisions
18    for assessing late fees and interest.
19            4.      Mr. Iten recognizes and is himself affected by the economic hardship of
20    the ongoing pandemic. And he has repeatedly tried to work with his tenant about
21    lease violations both before and during the COVID-19 crisis. But as Mr. Iten’s
22    experience reveals, the County’s broad commercial eviction moratorium puts
23    landlords at the mercy of tenants who do not pay or who violate related lease terms,
24    thereby depriving landlords not only of their income, but also of the ability to recover
25    their property and to re-let it to more reliable lessee businesses.
26            5.      The County’s commercial eviction moratorium has upended lease
27    obligations and placed in indefinite abeyance one of landlords’ most basic property
28    rights—the right of possession—leaving them little bargaining power or remedy
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                                2
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 3 of 15 Page ID #:3



 1    against breaching tenants. Meanwhile, tenants remain able to enforce all of their
 2    landlords’ lease obligations.
 3            6.       The County’s commercial eviction moratorium disproportionately lays
 4    the economic burden of fighting the pandemic at the feet of commercial landlords,
 5    rather than justly placing those costs on the public at large, yet it does so while doing
 6    little to keep people safely housed or otherwise serve the legitimate governmental
 7    interest in stemming the spread of COVID-19. This combination of significant
 8    economic burden and poor means-ends fit is precisely what the Constitution’s
 9    Contracts Clause forbids. See generally Allied Structural Steel Co. v. Spannaus, 438
10    U.S. 234, 244 (1978) (“[Sovereign] power has limits when its exercise effects
11    substantial modifications of private contracts. [L]egislation adjusting the rights and
12    responsibilities of contracting parties must be upon reasonable conditions and of a
13    character appropriate to the public purpose justifying its adoption.”) (internal
14    citations and quotations omitted).
15                                                 VENUE
16            7.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and (b)(2).
17    The Defendant County is considered to reside within this District and a substantial
18    part of the events or omissions giving rise to the claims alleged herein occurred within
19    this District.
20                                                 PARTIES
21    Plaintiff
22            8.       Plaintiff Howard Iten is a retired auto repair shop owner and mechanic.
23    With his wife, he owns a one-half fee simple interest in a commercially zoned parcel
24    in the City of Lawndale and the County of Los Angeles. Mr. Iten’s former wife owns
25    the other half-interest in the property. (For convenience, all further references in this
26    Complaint are to Mr. Iten, but his wife and his former wife fully consent to the
27    ///
28    ///
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                              3
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 4 of 15 Page ID #:4



 1    bringing of this action to vindicate their rights under their lease contract and the U.S.
 2    Constitution).
 3    Defendant
 4            9.      Defendant County of Los Angeles is a local government created under
 5    the laws of the State of California. The County’s Board of Supervisors is its
 6    governing body. In March 2020, the Board’s Chair issued and the Board itself
 7    ratified, pursuant to the County Code’s emergency services provisions, a residential
 8    and commercial eviction moratorium. The eviction moratorium has been extended
 9    and amended several times, including in September, October, and November of 2020,
10    and most recently at the Board’s January 5, 2021, meeting.
11            10.     The County is a “person” within the meaning of 42 U.S.C. § 1983. The
12    County’s acts set forth below were performed under color of law. The acts alleged
13    herein occurred and took place within the County’s jurisdiction.
14                                     GENERAL ALLEGATIONS
15    California Eviction Law and the County’s Commercial Eviction Moratorium
16            11.     Among the estates in real property recognized in California are
17    “[e]states for years,” Cal. Civ. Code § 761(3)—i.e., leases.
18            12.     In a lease, a “lessee has a present possessory interest in the premises,
19    [while] the lessor has a future reversionary interest and retains fee title.” Avalon-
20    Pacific-Santa Ana, L.P. v. HD Supply Repair & Remodel, LLC, 192 Cal. App. 4th
21    1183, 1190 (2011). “A possessory interest consists of a right to the possession of real
22    property for a period less than perpetuity by one party, the holder of the possessory
23    interest, while another party, the fee simple owner, retains the right to regain
24    possession of the real property at a future date.” Cal. State Teachers’ Retirement Sys.
25    v. County of Los Angeles, 216 Cal. App. 4th 41, 55 (2013) (internal quotations and
26    citation omitted).
27            13.     The relationship between landlord and lessee is typically governed by
28    express contract. A standard provision of lease contracts is to provide for the
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            4
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 5 of 15 Page ID #:5



 1    landlord’s right of immediate possession of the real property and to evict the tenant
 2    in the event of the tenant’s breach of the lease by, for example, failing to pay rent in
 3    a timely fashion.
 4            14.     Nearly all such evictions in California are pursued under the state’s
 5    unlawful detainer law, Cal. Code Civ. Proc. §§ 1159-1179a.
 6            15.     California’s unlawful detainer statutes “were enacted to provide an
 7    adequate, expeditious and summary procedure for regaining possession of real
 8    property wrongfully withheld by a tenant,” which supplanted the landlord’s
 9    “common law rights and remedies [including] the right to enter and expel the tenant
10    by force.” Martin-Bragg v. Moore, 219 Cal. App. 4th 367, 387 (2013) (internal
11    quotations and citations omitted).
12            16.     A residential or commercial landlord can bring an unlawful detainer
13    action when a tenant: (1) continues in possession of the property after the expiration
14    of the lease term; (2) continues in possession after the default in the payment of rent;
15    (3) continues in possession after a neglect or failure to perform other conditions or
16    covenants of the lease agreement; (4) assigns, sublets, or commits waste upon the
17    premises contrary to the lease agreement; or (5) gives written notice of his or her
18    intention to terminate the tenancy. Cal. Code Civ. Proc. § 1161 (2020).
19            17.     A landlord seeking to evict a tenant who has defaulted on rent must
20    provide written notice demanding the payment of the rent due within three business
21    days. Cal. Code Civ. Proc. § 1161(2). If the tenant does not pay within that period
22    and does not vacate the premises, the landlord may commence an unlawful detainer
23    action. Cal. Code Civ. Proc. §§ 1161(2), 1166. Once served with the summons and
24    complaint, the tenant has five court days to respond. Cal. Code Civ. Proc. §§ 1167,
25    1167.3, The tenant may move to quash or dismiss, but if the motion is denied, the
26    tenant is given no more than fifteen further days to respond to the complaint. Cal.
27    Code Civ. Proc. § 1167.4. If the tenant defaults, the court must immediately enter
28    judgment and issue a writ of execution. Cal. Code Civ. Proc. § 1169. However, if the
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            5
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 6 of 15 Page ID #:6



 1    tenant does appear, the trial must be held no later than twenty days following the
 2    request to set a trial date. Cal. Code Civ. Proc. § 1170.5(a).
 3            18.     As noted above, the County has had in place since March 2020 a
 4    residential and commercial eviction moratorium. Although the County has amended
 5    the moratorium on a nearly monthly basis, since at least September 2020 the
 6    moratorium has contained certain key provisions relevant to this action:
 7            (i)     no commercial tenant evictions are allowed during the moratorium
 8                    period (currently defined as from March 4, 2020, through February 28,
 9                    2021, see Resolution of the Board of Supervisors of the County of Los
10                    Angeles Further Amending and Restating the Executive Order for an
11                    Eviction Moratorium During Existence of a Local Health Emergency
12                    Regarding Novel Coronavirus (COVID-19) ¶ III.D (adopted Jan. 5,
13                    2021), a true and correct copy of which is appended to this Complaint
14                    as Exhibit 1) for nonpayment of rent for COVID-related reasons, id.
15                    ¶ V.A.1.a., which include any reduction or loss of income or revenue
16                    resulting from any economic or employer impacts of COVID-19, id.
17                    ¶ III.F.2.;
18            (ii)    no interest or late fees may be charged for any rent or amounts that came
19                    due during the moratorium period, id. ¶¶ V.A.1., VII;
20            (iii)   commercial tenants with fewer than 10 employees have 12 months from
21                    the end of the moratorium period to pay rent that came due during the
22                    moratorium, id. ¶ V.D.3.a.; and
23            (iv)    landlords must accept a self-certification of the inability to pay rent for
24                    COVID-related reasons from commercial tenants with fewer than 10
25                    employees, id. ¶ V.B.2.a.
26            19.     Violation of the moratorium’s eviction- and rent-payment provisions is
27    punishable as a criminal misdemeanor. See id. ¶ XXIII; Los Angeles County Code
28    § 2.68.320.
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            6
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 7 of 15 Page ID #:7



 1            20.     Also since September 2020, the County’s moratorium has applied to all
 2    jurisdictions within the County if those jurisdictions do not have in place a
 3    moratorium as protective of tenants as the County’s. See Exh. 1, ¶ IV.B.2. Although
 4    the City of Lawndale, where Mr. Iten’s property is located, has in place a commercial
 5    eviction moratorium, it unlike the County’s requires tenants to provide
 6    documentation of a COVID-related hardship. See City of Lawndale Urgency
 7    Ordinance No. 1170-20, § 3.a (to receive protection, a tenant must both “notif[y] the
 8    landlord in writing of lost income and inability to pay full rent due to financial
 9    impacts related to COVID-19, and provide[] documentation to support the claim”).
10    Thus, a commercial tenant in the City of Lawndale who can self-certify but who
11    cannot provide documentation of the inability to pay rent for COVID-19-related
12    reasons is not protected by the Lawndale ordinance but is protected by the County’s.
13    Mr. Iten and his Commercial Property
14            21.     Mr. Iten and his wife jointly own a one-half interest in an approximately
15    2,600-square-foot commercially zoned rental property, located on Artesia Boulevard
16    in the City of Lawndale and the County of Los Angeles.
17            22.     From the late 1970s to the mid-2000s, Mr. Iten operated a successful
18    auto repair shop on the site. Following his retirement and his son’s running of the
19    business for a few years, Mr. Iten decided to lease the property. In August 2015,
20    Mr. Iten entered into a five-year standard commercial lease agreement with an auto
21    repair company. In September 2016, that lessee entered into a sublease with another
22    auto repair company (the Tenant) which does business as a franchisee of a nationally
23    recognized auto repair firm. The Tenant has fewer than ten employees.
24            23.     Over the past several years, Mr. Iten has had a number of issues with the
25    Tenant, including failure to pay rent in a timely fashion, as well as the Tenant’s
26    undertaking of unauthorized “improvements” of the property resulting in building
27    code violations. In April 2020, the Tenant informed Mr. Iten’s property management
28    company that the Tenant “is very adversely [a]ffected by Covid 19 and . . . will not
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            7
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 8 of 15 Page ID #:8



 1    be able to pay the rent.” For the next several months, the Tenant paid nothing under
 2    the lease.
 3            24.     Given this history of lease breaches, Mr. Iten would have preferred to
 4    end his business relationship with the Tenant when the 2015 lease expired at the end
 5    of August 2020 and the sublease agreement at the end of September 2020 and to
 6    commence an unlawful detainer action if necessary to evict the Tenant. But, given
 7    his understanding of the then-applicable state and local eviction moratoriums, Mr.
 8    Iten concluded that he had no prudent course of action open to him other than to
 9    negotiate a new lease with the Tenant so as to increase the chances of someday
10    recovering the past-due rent.
11            25.     The new lease commenced September 1, 2020, for a five-year term. It
12    requires that base rent and operating expenses are to be paid monthly, on or before
13    the first day of each month. If rent is not paid on or five days after the rent is due, the
14    Tenant must immediately pay a one-time late charge equal to 10% of each such
15    overdue amount or $100, whichever is greater. Moreover, if a payment is missed, the
16    interest charged is 10% per year.
17            26.     In addition to base rent and operating expenses, the lease requires the
18    Tenant to pay the past-due rent owing under the prior lease and sublease agreement,
19    totaling about $38,700. Specifically, the Tenant must make equal monthly payments
20    of approximately $3,200, in conjunction with payment of base rent and operating
21    expenses, until the past-due rent is paid off.
22            27.     The lease authorizes Mr. Iten to terminate the Tenant’s right to
23    possession by any lawful means for, among other reasons, failure of the Tenant to
24    satisfy the monetary obligations imposed by the lease in a timely fashion.
25            28.     Since the new lease was agreed to and initial payments made thereunder,
26    the Tenant has failed to make any subsequent payments in a timely fashion.
27    Moreover, the Tenant is currently over $8,000 behind what has come due under the
28    lease since September 1, 2020.
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            8
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 9 of 15 Page ID #:9



 1            29.     In October 2020, Mr. Iten’s property management firm informed him
 2    that the Tenant had stated that “times are tough and [the Tenant] will not be able to
 3    pay the full amount on time.” The Tenant has never provided documentation to
 4    substantiate a COVID-related inability to meet either the prior sublease’s or the
 5    current lease’s terms.
 6    Injury to Mr. Iten from the Eviction Moratorium
 7            30.     Because of the eviction moratorium, Mr. Iten is prohibited from
 8    evicting, or attempting to evict, his Tenant for failing to pay in full and in a timely
 9    fashion under the lease. Further, Mr. Iten is prohibited from charging late fees or
10    interest, as well from attempting to recover back-rent that came due during the
11    eviction moratorium period until twelve months following the moratorium’s
12    expiration—currently, February 28, 2022.
13            31.     But for the eviction moratorium, Mr. Iten would immediately initiate
14    eviction proceedings to gain possession of his property and seek other remedies
15    available to collect rent and other amounts due from his Tenant.
16                          DECLARATORY RELIEF ALLEGATIONS
17            32.     An actual and substantial controversy exists between Mr. Iten and the
18    County over the constitutionality of the County’s eviction moratorium. Mr. Iten
19    contends that the County’s eviction moratorium violates the Contracts Clause of the
20    U.S. Constitution. The County’s repeated re-affirmance of the eviction moratorium,
21    despite litigation challenging similar ordinances under the Contracts Clause, is
22    reasonably interpreted as reflecting the County’s belief that the moratorium is
23    constitutional.
24            33.     Mr. Iten’s action is justiciable now because the County’s eviction
25    moratorium has caused and will continue to cause injury to Mr. Iten and similarly
26    situated commercial landlords by preventing him and them from enforcing lease
27    contracts and requiring them to submit to the physical occupation of their property
28    by those who have no right to remain there. Mr. Iten and his wife are retired and rely
      Complaint for Damages & Declaratory Relief
      No. 2:21-cv-00486                            9
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 10 of 15 Page ID #:10



 1     upon Social Security and the revenue from the leased property to survive. But for the
 2     County’s eviction moratorium, Mr. Iten would be able expeditiously to evict his
 3     nonpaying Tenant and to immediately seek to recover overdue rent, as well as to
 4     make reasonable use of his property by offering to sell it, or to rent it to tenants
 5     willing to abide by lease terms, thereby protecting his and his wife’s retirement
 6     income.
 7             34.     Declaratory relief is therefore appropriate to resolve this controversy.
 8                                           CLAIM FOR RELIEF
 9                   IMPAIRMENT OF THE OBLIGATION OF CONTRACTS
10                           (U.S. Const. art. I, § 10, cl. 1; 42 U.S.C. § 1983)
11             35.     The foregoing paragraphs are hereby incorporated by reference and re-
12     alleged.
13             36.     The Constitution’s Contracts Clause provides: “No State shall . . . make
14     any . . . Law impairing the Obligation of Contracts[.]” U.S. Const. art. I, § 10, cl. 1.
15             37.     Whether a law unconstitutionally impairs the obligation of contracts
16     depends on three considerations: whether the law substantially impairs existing
17     contractual rights; whether the government has identified a legitimate and significant
18     public interest that the challenged law purportedly serves; and whether the law’s
19     impairment of contractual rights is reasonably related to that interest. Sveen v. Melin,
20     138 S. Ct. 1815, 1822 (2018); Energy Reserves Grp., Inc. v. Kansas Power & Light
21     Co., 459 U.S. 400, 411–12 (1983).
22     Substantial Impairment
23             38.     The County’s eviction moratorium substantially impairs commercial
24     lease contracts, including Mr. Iten’s, in four ways:
25             (i)     The moratorium bars Mr. Iten and similarly situated commercial
26                     landlords from evicting tenants who fail, for specified reasons, to pay
27                     rent during the moratorium period. See Exh. 1, ¶¶ IV.A.1., V.A.1.a.,
28
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                            10
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 11 of 15 Page ID #:11



 1                     V.C. The moratorium thereby eliminates the key remedy that
 2                     commercial landlords possess to speedily remedy a tenant’s breach.
 3             (ii)    The moratorium bars Mr. Iten and similarly situated commercial
 4                     landlords from requiring the payment of rent during the moratorium
 5                     period, see id. ¶ V.D.3.a.—that is, for nearly one year and counting, see
 6                     id. ¶ III.D. The moratorium thus substantially impinges upon landlords’
 7                     contractual right to a monthly stream of income.
 8             (iii)   The moratorium bars Mr. Iten and similarly situated commercial
 9                     landlords from assessing late fees or interest for monetary obligations
10                     under their leases that have not been satisfied in a timely fashion during
11                     the moratorium period. See id. ¶ VII. The moratorium thus eliminates
12                     an important inducement to encourage tenants’ adherence to their
13                     contracts as well as a safeguard for assuring adequate compensation to
14                     landlords when tenants breach their lease contracts.
15             (iv)    The moratorium bars Mr. Iten and similarly situated commercial
16                     landlords from requiring payment of rent that came due during the
17                     moratorium period until at least February 28, 2022—that is, for up to
18                     two years and counting. See id. ¶¶ V.D.3.a., III.D. The moratorium thus
19                     substantially increases the likelihood that landlords will never recover
20                     rent that is owed, given that the longer a debt is not collected, the greater
21                     the chances that a debtor will become judgment proof or will not be
22                     locatable.
23             39.     These impairments on commercial lease contracts are substantial
24     because they significantly limit the remedies available to commercial landlords, such
25     as Mr. Iten, when tenants breach their commercial leases, and dramatically undercut
26     the economic value and security of those contracts. Cf. Apartment Ass’n of Los
27     Angeles County, Inc. v. Los Angeles, No. CV 20-05193, 2020 WL 6700568, at *5
28     (C.D. Cal. Nov. 13, 2020) (residential landlords likely to establish substantial
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                            11
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 12 of 15 Page ID #:12



 1     impairment because “some landlords may face, at the very least, the prospects of
 2     reduced cash flow and time value of missed rent payments and increased wear and
 3     tear on rental properties, and that these effects were, at least in terms of degree,
 4     unforeseeable”); Baptiste v. Kennealy, No. 1:20-cv-11335, 2020 WL 5751572, at *16
 5     (D. Mass. Sept. 25, 2020) (residential eviction moratorium “materially undermines
 6     the contractual bargain” and “a reasonable landlord would not have anticipated a
 7     virtually unprecedented event such as the COVID-19 pandemic that would generate
 8     a ban on even initiating eviction actions against tenants who do not pay rent and on
 9     replacing them with tenants who do pay rent”).
10             40.     Although commercial lease contracts have traditionally been subject to
11     some measure of government oversight, there is no precedent for the substantial
12     regulatory impairment of such contracts that the County’s eviction moratorium
13     imposes.
14     Lack of Reasonable Relationship
15             41.     Fighting the spread of COVID-19 is a legitimate and significant
16     governmental interest. But the County’s eviction moratorium is not reasonably
17     related to that interest because its substantial impairment of the lease contract rights
18     of commercial landlords like Mr. Iten is not reasonably related to the fight against
19     COVID-19 and is not based on reasonable conditions.
20             42.     First, the eviction moratorium’s substantial impairment is not
21     reasonably related because bolstering the contract rights of commercial tenants is not
22     closely tied to governmental efforts to combat the spread of COVID-19. For example,
23     stay-at-home orders, a prominent part of the County’s and other governments’
24     COVID-19-related efforts, require individuals to remain in their homes, not at their
25     places of business. Moreover, in contrast to the circumstances that may obtain in
26     residential evictions, simply because a commercial tenant loses a tenancy does not
27     mean that the tenant will be homeless or will be forced into group housing, or even
28     that either of those outcomes may be likely.
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                            12
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 13 of 15 Page ID #:13



 1             43.     Second, the eviction moratorium’s substantial impairment is not
 2     tempered by reasonable conditions, given the absence of any provision assuring a
 3     stream of income to landlords during the moratorium period. Such an assurance has,
 4     in an analogous context, been held to be an important factor in sustaining the
 5     reasonableness of governmental impairment of contracts. Cf. Blaisdell, 290 U.S. at
 6     445 (“The mortgagor during the extended period is not ousted from possession, but
 7     he must pay the rental value of the premises as ascertained in judicial proceedings
 8     and this amount is applied to the carrying of the property and to interest upon the
 9     indebtedness.”).
10             44.     Such unreasonableness is enhanced by the absence of any County
11     program aimed at easing the economic impact of the eviction moratorium on
12     commercial (as opposed to residential) landlords. Cf. Apartment Ass’n of Los
13     Angeles, 2020 WL 6700568, at *7 (noting that the City of Los Angeles has not
14     “simply thrown landlords to the wolves” because it has “implemented an Emergency
15     Rental Assistance Program . . . which will provide over $100 million in rental
16     assistance payments to approximately 50,000 low-income households” and which
17     will result in money being “paid directly to the tenant’s landlord”). And although the
18     federal government’s CARES Act made funds available for small businesses like
19     Mr. Iten’s Tenant, it contained no requirement that such funds necessarily be used
20     for rent or related lease obligations. See CARES Act, § 1102(d)(1)(A)-(F).
21             45.     Accordingly, because the County’s eviction moratorium substantially
22     impairs the lease contracts of Mr. Iten and similarly situated commercial landlords,
23     but is not reasonably related to any legitimate and significant governmental interest
24     or based upon reasonable conditions, it violates the Constitution’s Contracts Clause.
25     The moratorium therefore deprives Mr. Iten and similarly situated commercial
26     landlords of their rights, privileges, and immunities secured by the Constitution.
27     ///
28     ///
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                            13
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 14 of 15 Page ID #:14



 1             46.     The County’s eviction moratorium has resulted in damages to Mr. Iten
 2     of an amount subject to proof, but reasonably assessed in an amount no less than
 3     $4,000.
 4                                          PRAYER FOR RELIEF
 5     WHEREFORE, the Plaintiff pays for relief as follows:
 6             1.      For a declaration that the Defendant County of Los Angeles’s eviction
 7     moratorium on its face, and as applied to the Mr. Iten and similarly situated
 8     commercial landlords, violates the Contracts Clause by precluding them from: (1)
 9     enforcing the eviction provisions in their rental contracts pertaining to the obligation
10     to pay rent in a timely fashion during the moratorium period; (2) requiring their
11     tenants to pay rent on a timely and monthly basis during the moratorium period; (3)
12     collecting late fees and interest; (4) requiring payment of rent that came due during
13     the moratorium period prior to twelve months after the period’s expiration;
14             2.      For damages according to proof, including but not limited to nominal
15     damages; and
16             3.      For an award, pursuant to 42 U.S.C. § 1988, or any other pertinent
17     authority, of reasonable attorney fees, expenses, and costs; and
18             4.      Any other such other relief that the Court deems just and proper.
19                                     DEMAND FOR JURY TRIAL
20             Because Mr. Iten seeks damages in excess of $20 pursuant to 42 U.S.C. § 1983,
21     he is entitled to a jury trial on all predominantly factual questions pertaining to that
22     legal claim. U.S. Const. amend. VII; City of Monterey v. Del Monte Dunes at
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                            14
     Case 2:21-cv-00486 Document 1 Filed 01/19/21 Page 15 of 15 Page ID #:15



 1     Monterey, Ltd., 526 U.S. 687, 709, 720 (1999). Mr. Iten therefore requests a jury trial
 2     and reserves all rights to the same.
 3             DATED: January 19, 2021.
 4                                                  Respectfully submitted,
 5                                                  DAMIEN M. SCHIFF
                                                    JEREMY TALCOTT
 6                                                  KATHRYN D. VALOIS*
                                                      (Pro Hac Vice Pending)
 7

 8                                                  By s/ Damien M. Schiff
                                                            DAMIEN M. SCHIFF
 9
                                                    Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Complaint for Damages & Declaratory Relief
       No. 2:21-cv-00486                             15
